Case 1:20-cv-00555-JSR Document 100 Filed 08/07/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WILLIAM ZABIT and BRANDTRANSACT
WORLDWIDE, INC.,

Plaintiffs,
-y-

BRANDOMETRY, LLC, f£/k/a/ :

BRANDTRANSACT INVESTMENTS, LLC, : 20-cv-555 (JSR)
BRANDOMETRY GROUP, LLC, LARRY A.

MEDIN, LAM ASSOCIATES, INC., SUSAN

AVARDE, TONY WENZEL, BRANDLOGIC

CORP., d/b/a/ TENET PARTNERS,

COREBRAND ANALYTICS, LLC, d/b/a/

TENET PARTNERS, HAMPTON BRIDWELL, : ORDER
JAMES GREGORY, TOROSO INVESTMENTS,

LLC, d/b/a/ TIDAL GROWTH

CONSULTANTS, MICHAEL VENUTO, ACSI

FUNDS, EXPONENTIAL ETFS, PHIL BAK,

CHARLES A. RAGAUSS, EQM INDEXES,

LLC, JANE EDMONDSON, FRANK ZARABI,

a/k/a/ FARHAD ZARABI, BACON LAW

GROUP, and THOMAS C. BACON,

 

Defendants.

JED S. RAKOFF, U.S.D.Jd.

This will confirm in writing the scheduling orders orally
issued by the Court during the initial pretrial conference held
yesterday at 4:00 p.m.

First, with respect to any motion to dismiss on the basis
of insufficient service of process under Rule 12(b) (5), briefs
must be filed on the following schedule: (a) moving papers due
August 13, 2020; (b) answering papers due August 20, 2020. There

will be no reply papers but the Court will notify parties

 

 

 

 

 

 
Case 1:20-cv-00555-JSR Document 100 Filed 08/07/20 Page 2 of 2

whether there will be oral argument on any such motions by no
later than August 21, 2020.

Second, with respect to any motion to dismiss on any other
basis than service, briefs must be filed on the following
schedule: (a) moving papers due August 20, 2020; (b) answering
papers due October 5, 2020; reply papers due October 19, 2020.
Oral argument on these motions shall be held on October 26, 2020
at 2:00 p.m. The Court will issue its decision by no later than
November 13, 2020. All discovery is this case is stayed until

November 13, 2020.

SO ORDERED.

Dated: New York, NY SAA A

August 1 2020 xe s. RAKOFF, U.S.D.d.

 

 

 

 

 

 

 
